Case 4:20-cv-02536 Document1 Filed on 07/17/20 in TXSD Page 1 of 9

UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF TEXAS United States Courts

HOUSTON DIVISION Southern sitet of Texas
Probir Kumar Bondyopadhyay, Ph.D. JUL 17 2020
UNITED STATES CITIZEN David J. Bradley, Clerk of Court
14418 Oak Chase Drive
Houston, Texas 77062
PLANITIFF Civil Action:

versus

The United States Attorney General
U.S. Department of Justice

950 Pennsylvania Avenue, NW
Washington, D.C. 20530-0001

DEFENDANT

220 208 00> 80D eon 202 009 GOD 9O2 CoP con OP

 

JULY 17, 2020 FRIDAY
1. This case is filed under Title 28 USC Section 1338a to seek

Declarative Judgment of this Honorable U. S. District Court on
two constitutional questions, very important to this Plaintiff,
involving Article 1, Section 8 Clause 8 of the U. S. Constitution.

2. The Plaintiff is a U.S. Citizen continuously residing in Harris
County, Texas for over 31 years.

3. This Declarative Judgment is sought under Rule 57 of the

Federal Rules of Civil Procedure. The details are described next.

2620

Pm t,jahypy. Juty 17, -1-

 
Case 4:20-cv-02536 Document1 Filed on 07/17/20 in TXSD Page 2 of 9

IN THE U.S. DISTRICT COURT, SOUTHERN DISTRICT OF TEXAS, HOUSTON
Probir Kumar Bondyopadhyay versus Attorney General of the United States

TABLE OF CONTENTS
Page No.

4. BACK GROUND OF THIS CASE 3
5. WHY IS THIS CASE FILED? 3
6. THE PLAINTIFF 4
7. THE DEFENDANT 4
8. JURISDICTION OF THE COURT 5
9. DECLARATORY JUDGMENT SOUGHT

UNDER RULE 57 (FRCP) 6

Priderkpiporvecpp Joly? 220 9.

 
Case 4:20-cv-02536 Document1 Filed on 07/17/20 in TXSD Page 3 of 9

IN THE U.S. DISTRICT COURT, SOUTHERN DISTRICT OF TEXAS, HOUSTON
Probir Kumar Bondyopadhyay versus Attorney General of the United States

4. BACK GROUND OF THIS CASE

The Plaintiff is a U.S. Citizen continuously residing in Harris
County, Texas for the past thirty one (31) years and is an electrical
engineer by profession. Upon reading the U.S. Constitution it has
been this Plaintiff's understanding and belief that the constitutional
provision :‘exclusive rights for limited times’ in Article 1, Section
8, Clause 8 is a constitutional order that established a means for a
livelihood for a U. S. Citizen inventor.
This case is filed for a Declarative judgment seeking affirmation
of the existence of this Constitutional Order. This Plaintiff must
know the truth and the truth will set him free.
5. WHY IS THIS CASE FILED?

This case is filed because there are patented inventions where

the use of the invention for the entire 20-year period may not be
sufficient to arrive at the manufactured final product [for example,

a very large system architecture patent}.

Paizo YBa De-yeg Tivdy 17,2229 3.
Case 4:20-cv-02536 Document1 Filed on 07/17/20 in TXSD Page 4 of 9

IN THE U.S. DISTRICT COURT, SOUTHERN DISTRICT OF TEXAS, HOUSTON
Probir Kumar Bondyopadhyay versus Attorney General of the United States

6. THE PLAINTIFF

The Plaintiff is an electrical and computer engineer U.S. Citizen
continuously residing in the Harris County, Texas for the last
thirty-one (31) years.

The Plaintiff believes that Article 1 Section 8 Clause 8 of the
U.S. Constitution at the time of the creation of the United States of
America established a means for livelihood for U.S. Citizen
Inventors, with its exclusive rights for limited times statement.

7. THE DEFENDANT

7.1. The Defendant in this case is the Honorable U.S. Attorney
General, the chief lawyer of the Federal Government of the United
States. The Defendant in this case is represented by the Honorable
United States Attorney for the Southern District of Texas at
Houston.

7.2 The Defendant is constitutionally required to enforce

Constitutional Orders.

PiivordyPatr-Lry , Taty 17,2020 4.
Case 4:20-cv-02536 Document1 Filed on 07/17/20 in TXSD Page 5 of 9

IN THE US. DISTRICT COURT, SOUTHERN DISTRICT OF TEXAS, HOUSTON
Probir Kumar Bondyopadhyay versus Attorney General of the United States

8. JURISDICTION OF THE COURT

The jurisdiction of this Honorable U.S. District Court is stated in

crystal clear language as shown below:

28 U.S. Code § 1338.

(a)

The district courts shall have original jurisdiction of any civil
action arising under any Act of Congress relating to patents,

plant variety protection, copyrights and trademarks.

The Plaintiff seeks Declaratory Judgment under Rule 57 of the
Federal Rules of Civil Procedure (FRCVP). The two constitutional
issues, on which Declaratory Judgments are sought by the Plaintiff,

are stated next.

PRmtygpadigg Saty IF, 2 6225.
Case 4:20-cv-02536 Documenti1 Filed on 07/17/20 in TXSD Page 6 of 9

IN THE U.S. DISTRICT COURT, SOUTHERN DISTRICT OF TEXAS, HOUSTON
Probir Kumar Bondyopadhyay versus Attorney General of the United States

9. DECLARATORY JUDGMENT SOUGHT
UNDER RULE 57 (FRCP)

9.1 CONSTITUTIONAL QUESTION-1

The Plaintiff respectfully draws Honorable Court’s laser-sharp
judicial attention on the following five words:

Exclusive rights for limited times
in Article 1 Section 8 Clause 8 of the U.S. Constitution stating:

"To promote the progress of science and useful arts, by
securing for limited times to authors and inventors the
exclusive right to their respective writings and

discoveries."
(emphasis added by this Plaintiff)

It is this Plaintiff's understanding that ‘exclusive rights for
limited times’ is a CONSTITUTIONAL ORDER that establishes a

means for a livelihood for a U.S. Citizen Inventor. Is this Plaintiff

right? YES or NO?

The Plaintiff seeks the Honorable Court’s judicial wisdom,
illumination and affirmation on this question. A simple YES

answer will do.

PiBerdysrrbeyry. Tukg 17,2020 -6-
Case 4:20-cv-02536 Document1 Filed on 07/17/20 in TXSD Page 7 of 9

IN THE U.S. DISTRICT COURT, SOUTHERN DISTRICT OF TEXAS, HOUSTON
Probir Kumar Bondyopadhyay versus Attorney General of the United States

9.2 CONSTITUTIONAL QUESTION-2

The Honorable Court’s laser-sharp judicial attention is drawn to

the two words ‘patent owner’ in the following U.S. Code:

 

28 U.S. Code §1498.

(a)

Whenever an invention described in and covered by a patent of the
United States is used or manufactured by or for the United States
without license of the owner thereof or lawful right to use or
manufacture the same, the owner's remedy shall be by action against
the United States in the United States Court of Federal Claims for the
recovery of his reasonable and entire compensation for such use and

manufacture.
(emphasis added by this Plaintiff)

 

In this code, the patent owner is a broader term. The owner may
NOT be the Inventor. It could be some one else, human or a
business entity of all kinds and the patent may not have been
invented in the U.S.A.

BUT, if the patent owner is the U.S. Inventor himself, it is this
Plaintiffs conviction that the Constitutional Order in stated
question No. | above, is enforceable by this stated code.

Is this Plaintiff correct ? YES or NO ?

2620

PBrtppatr pg, Fedg lA 1
Case 4:20-cv-02536 Document1 Filed on 07/17/20 in TXSD Page 8 of 9

IN THE U.S. DISTRICT COURT, SOUTHERN DISTRICT OF TEXAS, HOUSTON
Probir Kumar Bondyopadhyay versus Attorney General of the United States

The Plaintiff again, seeks the Honorable Court’s judicial
wisdom, illumination and affirmation on this second question. A
simple YES answer will do.

10. In the best interest of the United States of America, this
Plaintiff respectfully requests expedited answers to these two
constitutional questions.

Respectfully submitted,

SoABer Ag BY, Foley | F, 2020

[Dr. Probir Kumar Bondyopadhyay]

United States Citizen

PLAINTIFF, Pro Se.

14418 Oak Chase Drive,

Houston, Texas 77062

Tel: 281-486-7735, 832-758-6514 (mobile)
E-Mail: dr.bondy@gmail.com

 

Copy to: (1). Honorable U. S. Attorney General
950 Pennsylvania Avenue, NW, Washington, DC 20530-0001

(2). Honorable U. S. Attorney, SDTX, Houston
1000 Louisiana Street, Suite 2300, Houston, Texas 77002

(RibortyPrGuyng , Foly |f °° -8-
Case 4:20-cv-02536 Document1 Filed on 07/17/20 in TXSD Page 9 of 9

IN THE U.S. DISTRICT COURT, SOUTHERN DISTRICT OF TEXAS, HOUSTON
Probir Kumar Bondyopadhyay versus Attorney General of the United States

[END OF THIS SUBMISSION]

2020

Pkirrdippadipay Toy 7, -9-

 
